PER CURIAM.
George R. Burk (Husband) appeals a final judgment of dissolution of marriage asserting numerous errors with respect to equitable distribution of the marital assets. We find only one issue with merit. The Husband argues that the trial court abused its discretion by refusing to correct a $10,000 mathematical error in calculating the parties’ equity in the marital home. We agree.
The marital home, awarded to the Wife, was' found to have a fair market value of $105,000, encumbered by a mortgage with a balance of $20,000. The final judgment incorrectly reflected the home to have an equity of $75,000, instead of the correct amount of $85,000. The trial court refused to reconsider distribution of the marital assets when the math error was called to its attention on motion for rehearing.
We find that a mathematical error in the amount of $10,000 is significant when viewed in the context of a marital estate having a net value of less than $200,000, and may have materially affected an equitable distribution of the marital assets.
Accordingly, we REVERSE that part of the final judgment providing for equitable distribution and REMAND for reconsideration of an equitable distribution of the marital assets in view of the correct value of the marital home. The final judgment in all other respects is AFFIRMED.
WOLF, LAWRENCE and BENTON, JJ., concur.